NUMBER 13-10-00492-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

DAVID TIJERINA,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 105th District Court
                         of Kleberg County, Texas.


                          MEMORANDUM OPINION

                Before Justices Rodriguez, Vela, and Perkes
                 Memorandum Opinion by Justice Perkes

      Appellant, David Tijerina, appeals from a judgment revoking his deferred-

adjudication community supervision.        By his sole issue, appellant argues the

punishment assessed was disproportionate to the seriousness of the alleged offense,

and therefore in violation of the United States Constitution. We affirm, as modified.



                                            1
                   I.     FACTUAL AND PROCEDURAL BACKGROUND

       Pursuant to a plea bargain agreement, appellant plead guilty to one count of

aggravated robbery, a first degree felony. See TEX. PENAL CODE ANN. §§ 29.03 (West

2011). The trial court placed appellant on four years deferred-adjudication community

supervision.

       On April 5, 2010, the State filed a motion to revoke community supervision and to

adjudicate guilt, alleging four violations. Appellant’s violations included: (1) possession

of a controlled substance; (2) failure to attend, participate, and complete an anger

management program by November 2, 2009; (3) testing positive for cocaine on January

5, 2010; and (4) testing positive for cocaine on February, 8, 2010.

       On June 30, 2010, the trial court heard the State’s motion to revoke community

supervision. During the hearing, appellant pleaded true to all of the allegations in the

motion. The trial court accepted appellant’s pleas of true and adjudicated appellant

guilty of the original offense of aggravated robbery. The trial court assessed appellant’s

punishment at twenty years of confinement in the Texas Department of Criminal Justice,

Institutional Division.

                                      II.    ANALYSIS

       In his sole issue, appellant contends that the punishment assessed by the trial

court was disproportionate to the seriousness of the alleged offense and, therefore, in

violation of the Eighth and Fourteenth Amendments of the United States Constitution.

See U.S. CONST. amends. VIII, XIV. We disagree.

       To preserve a complaint for appellate review, a party must present to the trial

court a timely complaint, state the specific grounds for the desired ruling, if the specific



                                             2
grounds are not otherwise apparent, and obtain a ruling. See TEX. R. APP. P. 33.1(a);

Schneider v. State, 645 S.W.2d 463, 466 (Tex. Crim. App. 1983) (en banc) (explaining

that a cruel and unusual punishment complaint was not preserved for review because it

was not raised in the trial court); see also Garcia v. State, No. 13-06-427-CR, 2007 WL
1851708, at *1 (Tex. App.—Corpus Christi June 28, 2007, no pet.) (mem. op., not

designated for publication) (holding that a cruel and unusual punishment claim is not

preserved for review when a timely, specific objection is not presented to the trial court).

        Appellant did not object on these grounds during the hearing. Appellant also

failed to raise the issue in a post-judgment motion filed with the trial court.1 See Keith v.

State, 975 S.W.2d 433, 433–34 (Tex. App—Beaumont 1998, no pet.) (holding a failure

to raise the claim presented on appeal in a post-verdict motion filed with the trial court

fails to preserve error). No error is preserved for our review. Appellant’s sole issue is

overruled.

                              III.    MODIFICATION OF JUDGMENT

        The trial court’s judgment includes a reference to section 12.43 of the Penal

Code. See TEX. PENAL CODE ANN. §12.43 (West 2011). Section 12.43, however, only

concerns enhancement for misdemeanor convictions, and not felony enhancement.

Compare TEX. PENAL CODE ANN. § 12.42 (West 2011) (enhancement for repeat and

habitual felony offenders), with TEX. PENAL CODE ANN. § 12.43 (West 2011)

(enhancement for repeat and habitual misdemeanor offenders).                           Appellant was


        1
            Appellant filed a motion for a hearing to reconsider the sentence imposed. However, appellant
did not raise this complaint in his motion. Rather, appellant merely requested that the trial court modify
appellant’s sentence to one year in state jail, followed by a year in a substance abuse felony punishment
facility and ten years of deferred adjudication. Appellant argued the requested sentence would help him
address his drug problem and provide a proper punishment. Because the cruel and unusual punishment
complaint was not included in his motion to reconsider sentencing, the motion does not preserve error.
See TEX. R. APP. P. 33.1(a).

                                                    3
convicted of a first degree felony, and albeit appellant had been convicted of numerous

offenses in the past, the record does not show that enhancement was either requested

or that his punishment was enhanced. Moreover, appellant’s punishment fell within the

range of punishment for a first degree felony. See id. §12.32 (providing an individual

adjudged guilty of a first degree felony shall be imprisoned for either life or a period of

between five and ninety-nine years).

       The Texas Rules of Appellate Procedure give this Court authority to modify

judgments sua sponte to correct typographical errors and make the record speak the

truth. See TEX. R. APP. P. 43.2; French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App.

1992); Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—Texarkana 2009, no pet.);

Gray v. State, 628 S.W.2d 228, 233 (Tex. App.—Corpus Christi 1982, pet. ref’d). We

conclude that the reference to section 12.43 of the Penal Code should be stricken.

                                   IV.     CONCLUSION

       We modify the judgment by striking the reference to section 12.43 of the Penal

Code from the judgment. We affirm the trial court’s judgment, as modified.




                                                   Gregory T. Perkes
                                                   Justice


Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of June, 2012.




                                            4